Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	The Office has withdrawn all objections and rejections raised in the Non-Final Rejection mailed 10/29/2021.  
	The drawing objection is respectfully withdrawn in light of amendment to specification and drawing filed on 3/16/2022.
	The objection to claim 17 is withdrawn in light of amendment to claim 17.
Drawings
	The replacement drawing was received on 3/16/2022.  These drawings are accepted and approved by the Examiner.

Specification
	The amended specification filed on 3/16/2022 has been considered and approved by the Examiner.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	Authorization for this examiner’s amendment was given in a telephone interview with Christopher Daley Watson, Reg. No. 34807, on 6/15/2022.

	The application has been amended as follows: 
	Please amend claims 10, and 17 as follows:

10.	(Currently Amended) A system comprising: 
one or more processors; 
memory coupled to the one or more processors, wherein the memory includes instructions executable by the one or more processors to: 
		receive a message, at a server of a telecommunication network, from a user device associated with a sender, a message including a short message service (SMS) message or a multimedia messaging server (MMS) message,
				wherein the sender is associated with multiple user devices, and 
				wherein the user device upon, updating a status of a received message to a read status, does not communicate to the server of the telecommunication network that the received message has been read; 
		determine, by the server of the telecommunication network, whether the message is in reply to a message thread containing multiple messages, 
				wherein to determine includes to: 
				obtain message participant identifications (IDs) including a unique identification associated with the sender and a unique ID of a recipient, and upon finding the message thread having the message participant IDs, determine that the message is in reply to the message thread; 
		determine that the recipient is a user of the telecommunication network; 
		maintain, by the server of the telecommunication network, a copy of the message thread associated with the recipient; 
		upon determining, by the server of the telecommunication network, that the message is in reply to the message thread, update a status of a second message in the message thread to the read status; 
		update, at the server of the wireless telecommunication network, a status of a message in the copy of the message thread associated with the recipient independently of updating the read or unread status of the second message in the message thread; and, 
		provide, by the server of the telecommunication network, the updated status of the second message in the message thread to the multiple user devices associated with the sender.

17.	(Currently Amended) At least one non-transitory, computer-readable medium, carrying instructions that, when executed by at least one data processor, performs a method comprising: 
		receiving a message, at a server of a wireless telecommunication network and from a wireless user device associated with a sender, a message including a short message service (SMS) message or a multimedia messaging server (MMS) message,
				wherein the sender is associated with multiple user devices, and 
				wherein the user device, upon updating a status of a received message to a read status, does not communicate to the server of the wireless telecommunication network that the received message has been read; 
		determining, by the server of the wireless telecommunication network, whether the message is in reply to a message thread containing multiple messages, wherein the determining includes: 
				obtaining message participant identifications (IDs) including a unique identification associated with the sender and a unique ID of a recipient, and 
				upon finding the message thread having the message participant IDs, determining that the message is in reply to the message thread; 
		determining that the recipient is a user of the wireless telecommunication network; 
		maintaining, by the server of the wireless telecommunication network, a copy of the message thread associated with the recipient; and 
		upon determining, by the server of the wireless telecommunication network, that the message is in reply to the message thread, updating a status of a second message in the message thread to the read status; 
		updating, at the server of the wireless telecommunication network, a status of a message in the copy of the message thread associated with the recipient independently of updating the read or unread status of the second message in the message thread; and, 
		providing, by the server of the wireless telecommunication network, the updated status of the second message in the message thread to the multiple user devices associated with the sender.

Reasons for Allowance

	Claims 1 – 2, 4 – 10, 12 – 17, and 19 - 20 are allowed.

	The following is an examiner’s statement of reasons for allowance:
	Applicant’s arguments (See Applicant’s remarks dated 03/16/2022, pages 12-14), with respect to the previously asserted rejections under 35 USC §103 have been fully considered and are found persuasive. 
	Specifically, the applicant highlighted the motivation for the invention (page 12, 2nd paragraph), that the claimed invention solves a particular problem where a single user can have multiple devices, and when a text message is read on one device, and that device does not propagate the read status to the rest of their device, the user would still have the same message marked as unread in the rest of the devices. The applicant further pointed out that certain device that support legacy text message would not be able to send read receipt back to the server (Page 13, end of 2nd paragraph). In light of the above highlighted arguments and the rest of the arguments about the prior arts cited, the previous rejection of claims 1 – 2, 4 – 10, 12 – 17, 19 and 20 have therefore been withdrawn. 
	Based on the Broadest Reasonable Interpretation (BRI) and in light of the Specification, the Examiner finds the claimed invention as recited in Claims 1 – 2, 4 – 10, 12 – 17, 19 and 20 patentably distinct from the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        
/ARIEL MERCADO/Primary Examiner, Art Unit 2176